Citation Nr: 1823986	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina.

7. Entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina.

8. Entitlement to a temporary 100 percent rating for hospitalization due to chronic acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

9. Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.

10. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseufofolliculitis barbae, and a back disability will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1978 to April 1979.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
By way of background, the claims for entitlement to a rating higher than 10 percent for pseudofolliculitis barbae and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability were denied by the RO in October 2007 and March 2009 rating decisions, and were appealed to the Board. In February 2011, the Veteran testified regarding these issues at a Board hearing before a different Veterans Law Judge than the undersigned.

In a September 2011 decision, the Board denied these four claims. In October 2011, he appealed to the Court, which, in an April 2013 Memorandum Decision affirmed in part, and set aside in part, the Board's September 2011 decision, and remanded the appeal.

In September 2010, the RO again denied a rating higher than 10 percent for pseudofolliculitis barbae and a TDIU. The Veteran filed a notice of disagreement with the decision in November 2010. In a December 2010 letter, the RO informed the Veteran that the issue of pseudofolliculitis barbae had been erroneously rated by the RO, as it was currently before the Board. However, in a January 2012 statement of the case, the RO again listed the issues on appeal as entitlement to a TDIU and a higher rating for pseudofolliculitis barbae. In January 2012, the Veteran filed a substantive appeal and requested a Board hearing on the matters.


While the matter of entitlement to a higher rating for pseudofolliculitis barbae was erroneously addressed in the January 2012 statement of the case, the RO did not have jurisdiction over that issue at that time as that issue as noted above, was decided in the September 2011 Board decision and was on appeal to the Court Thus, the Court, rather than VA, had jurisdiction over the matter of a rating in excess of 10 percent for pseudofolliculitis barbae at that time.

In a November 2012 decision letter the RO denied entitlement to service connection for TBI residuals, bilateral hearing loss, hypertension, erectile dysfunction, photophobia and presbyopia, and sleep apnea, and a temporary total rating for hospitalization. In November 2012, the Veteran filed a notice of disagreement with those decisions.

In December 2012, the TDIU issue was certified to the Board. In May 2013, the Board remanded the TDIU issue for a Board hearing in accordance with the Veteran's request in his January 2012 substantive appeal.

In August 2013, the Veteran testified during a Board hearing before a Veterans Law Judge other than the undersigned. During that hearing, testimony was given regarding various issues, including entitlement to a TDIU, and service connection for a TBI, sleep apnea, and an eye disability. Some testimony was also given regarding the issues of a higher rating for pseudofolliculitis barbae and service connection for a skin disability other than pseudofolliculitis barbae and a psychiatric disorder. However, as the issues of a rating higher than 10 percent for pseudofolliculitis barbae, and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability were not properly before the Board, as VA did not have jurisdiction over such issues at the same time that the Court did, the Board did not have proper jurisdiction over these issues at the time, and they were not properly instituted before the Board. Thus, these issues will be addressed by the Veterans Law Judge who conducted the February 2011 hearing only and will not be addressed by the undersigned VLJ See 38 C.F.R. § 19.3(a), 20.707 (2017) see also Arneson v. Shinseki, 24 Vet. App. 379 (2011). For reasons that will be explained below, the Veterans Law Judge who conducted the August 2013 Board hearing need not be involved in the decision herein. 

Moreover at the time of the February 2011 hearing, the Board did not have jurisdiction over the issues of entitlement to a TDIU, a temporary total rating, or service connection for TBI, an eye disability to include photophobia and presbyopia, bilateral hearing loss, hypertension, erectile dysfunction, and sleep apnea; the Board did have jurisdiction over these issues at the time of the August 2013 Board hearing before a different Veterans Law Judge. As such, these issues will be addressed herein as indicated on the title page.

In this regard, in the September 2011 Board decision, the Board specifically
considered Rice v. Shinseki, 22 Vet. App. 447 (2009) but determined that the issue
of a TDIU was not before the Board at that time, and such determination was not
vacated or reversed by the Court in its April 2013 decision.

In April 2014, the Board remanded the Veteran's current appeal to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Similarly, in April 2014, the Board denied the Veteran's claim for an increased rating for a skin disorder and remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseufofolliculitis barbae, and a back disability for additional evidentiary development. As noted above, these issues will be addressed in a separate Board decision by the Veterans Law Judge who conducted the February 2011 Board hearing. 

Upon remand, the RO issued a statement of the case for the issues listed on the title page in November 2016. On his corresponding VA Form 9, the Veteran requested another Board videoconference hearing to testify on the TDIU issue, as it had not been addressed in a statement of the case until November 2016. 

In August 2017, the Board remanded the TDIU issue for another Board hearing. The Board acknowledges that the issues of entitlement to service connection for a TBI, an eye disorder, bilateral hearing loss, hypertension, erectile dysfunction, sleep apnea, and entitlement to a temporary total rating for hospitalization were certified to the Board at the time of its August 2017 remand, but awaiting the scheduling of a Board hearing.

As noted above, in January 2018 the Veteran testified before the undersigned Veterans Law Judge. The undersigned received testimony on the TDIU issue, as well as the remaining issues that were certified to the Board at the time of its August 2017 remand, all of which are presently listed on the title page of this decision. The matters have since been returned to the Board for further consideration. As such, the undersigned may properly decide the remaining issues on appeal listed on the title page, and has considered the entirety of the Veteran's testimony, including the various transcripts of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
Issue numbers 7 through 10 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a bilateral hearing loss disability for VA purposes that is related to active service.

2. The preponderance of the evidence of record does not show that the Veteran's sleep apnea is related to service.

3. The preponderance of the evidence of record does not show that the Veteran's hypertension is related to service.

4. The preponderance of the evidence of record does not show that the Veteran's erectile dysfunction is related to service.

5. The preponderance of the evidence of record does not show that the Veteran has a chronic TBI residuals. 

6. In a decision dated October 23, 2009, the RO denied the Veteran's claim of entitlement to service connection for presbyopia with photophobia. The Veteran was notified of the decision and did not timely appeal.

7. Evidence added to the record since the unappealed October 23, 2009 rating decision denying entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4. The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5. The criteria for entitlement to service connection for TBI have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

6. The October 23, 2009 rating decision denying service connection for presbyopia with photophobia is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

7. New and material evidence has been presented to reopen a claim of entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's previous remands, the AOJ issued a statement of the case as to the issues currently on appeal in November 2016 and later held a Board hearing in January 2018. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned, as well as another Veterans Law Judge. The Board hearings focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and a disability such as hearing loss and/or hypertension becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309. Here, the Veteran did not serve during a period of war, so the presumption does not apply.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Hearing loss and hypertension are recognized by VA as being included with these enumerated diseases. 38 C.F.R. § 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral hearing loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. Essentially, he contends that he was exposed to hazardous noise, which in turn caused his claimed bilateral hearing loss. 

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records list his military occupation specialty as a basic operational communications man. The Veteran's audiological records reveal either normal results or no significant threshold shifts during service.

The Board notes that the Veteran has received some VA treatment for his claimed bilateral hearing loss.

The Veteran was afforded a VA audiological examination in July 2012. Audiometric testing revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
20
20
20
20
Right
25
25
25
25
25

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 100 percent, bilaterally.

The above audiometric testing fails to reveal a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. The Veteran does not have 3 readings over 26 decibels in the ranges of 500-4000 Hertz. Moreover, he does not have any reading of 40 or more and his speech discrimination scores are 100 percent, bilaterally. 

Regardless, the VA examiner opined that it is less likely than not that the Veteran's hearing loss is due to military noise exposure. The VA examiner further stated that the Veteran has normal hearing in both ears, and the Veteran's separation examination revealed normal hearing, bilaterally.

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology or diagnosis of any bilateral hearing loss disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his current hearing problems are a result of military noise exposure is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of a trained medical professional warrants greater probative weight than the Veteran's lay contentions. The Board reiterates that no medical professional, VA or otherwise, has determined that the Veteran has a bilateral hearing loss disability for VA purposes.

In light of the above, there is no bilateral hearing loss disability that can be service-connected and the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


Sleep apnea

The Veteran seeks entitlement to service connection for sleep apnea. 

The Veteran's service treatment records are silent as to any breathing or sleeping difficulty. 

The Veteran's post-service treatment records reveal a diagnosis of sleep apnea in approximately July 2008. It appears that he uses a continuous positive airway pressure (CPAP) machine to assist his breathing at night. 

The Board finds that the preponderance of the evidence of record shows no nexus to service has been established for sleep apnea. The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of his sleep apnea. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his sleep apnea problems occurred as a result of his active service is not a competent medical opinion and it cannot be assigned any probative weight.

Simply put, no medical professional, VA or otherwise, has suggested that the Veteran's claimed sleep apnea is etiologically related to service. Furthermore, the Veteran did not file a claim of service connection for sleep apnea until 2010, over 30 years following his separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). Finally, there is no medical evidence of a nexus between service and the Veteran's sleep apnea. See Pond v. West, 12 Vet. App. 341 (1999). 

Given the above, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Hypertension

The Veteran seeks entitlement to service connection for hypertension. 

The Veteran's service treatment records are silent as to any hypertension. Blood pressure readings upon entry to service and discharge were essentially normal. 

The Veteran's post-service treatment records reveal a diagnosis of hypertension in approximately 2007. The Veteran is prescribed medication to help control his blood pressure.

The Board finds that the preponderance of the evidence of record shows no nexus to service has been established for hypertension. In considering the Veteran's own statements, while he is competent to testify about his symptomatology, he has not provided any probative evidence of a nexus linking his hypertension to any incident in service. Additionally, there is no evidence to suggest that he was diagnosed with hypertension to a compensable degree within one year following his release from active duty service. 

Again, no medical professional, VA or otherwise, has suggested that the Veteran's claimed hypertension is etiologically related to service. Furthermore, the Veteran did not file a claim for hypertension until many years after service. See Maxson at 1333. 

Given the above, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.



Erectile dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction. 

The Veteran's service treatment records are silent as to any complaints of erectile dysfunction. 

The Veteran's VA treatment records reveal that he was diagnosed with erectile dysfunction in approximately 2010 and he is prescribed medication for his condition. 

The Board finds that the preponderance of the evidence of record shows no nexus to service has been established for erectile dysfunction. In considering the Veteran's own statements, while he is competent to testify about his symptomatology, he has not provided any probative evidence of a nexus linking his erectile dysfunction to any incident in service. Importantly, his erectile dysfunction did not manifest until many years after active service. 

Given the above, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Traumatic brain injury (TBI) residuals

The Veteran seeks entitlement to service connection for TBI or residuals thereof. 

The Veteran's service treatment records are silent as to any diagnosis or treatment for a head injury. However, the Board observes that these records show that he was hit in the head near his eyes, but no residuals of TBI were noted at that time.

The Veteran's VA treatment records indicate that he reported head trauma from an assault following his active service sometime between 1991 and 1993. Additional VA treatment records suggest that he was struck in the head with a metal pipe in 2006. 

The Veteran underwent a VA neuropsychological examination in 2009. He was diagnosed with malingering neuropsychological deficits, with no clear evidence of a brain injury. 

The Board notes that the Veteran also underwent a VA psychological examination in January 2016. The VA examiner commented that "Repeated examinations by Neurologist and Neuropsychologists conclude that MRI Head in 2007 was "entirely normal." Neuropsychological examination in 2009 concluded with a diagnosis of malingering neuropsychological deficits and no clear evidence of a brain injury." 

Notably, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms concerning any residuals of a head injury, to include TBI. However, an underlying disability related to TBI has never been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of residuals of a head injury during the applicable appeal period. 

In essence, the evidence of a current diagnosis of TBI is limited to statements from the Veteran and his general complaints. The Board finds that diagnosing a disability related to his head requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of residuals of a head injury. 38 C.F.R. § 3.159(a)(1), (2). Moreover, the medical evidence of record suggests that the Veteran sustained several incidents of head trauma long after his discharge from active service, and he did not file a claim for TBI until many years after service.    

In light of the absence of any competent evidence of residuals of a head injury or TBI, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

New and Material Evidence

In an October 23, 2009 rating decision, VA denied entitlement to service connection for presbyopia with photophobia. The Veteran did not timely appeal; therefore, the October 23, 2009 rating decision became final. 38 U.S.C. § 7105.

As such, the October 23, 2009 rating decision was the last final denial of the Veteran's claim of service connection for presbyopia with photophobia. On October 25, 2010, just over one year later, the Veteran filed a claim to reopen this previously denied issue, as well as several new claims discussed herein. His claims were again denied by a rating letter dated November 2012, which he later timely appealed.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id.   

At the time of the October 23, 2009 rating decision, the evidence of record included in part, the Veteran's service treatment records, service personnel records, and some medical treatment records. After the Veteran filed his new claim on October 25, 2009, he later testified as to his vision problems. Particularly, at his most recent January 2018 Board hearing, he testified that his vision problems may be related to his exposure to toxic water at Camp Lejeune, North Carolina. The Veteran's testimony, presumed credible, and the evidence of medical treatment for vision problems, raises a reasonable possibility of substantiating the claim by triggering the VA's duty to assist. Accordingly, the claim is reopened. 38 U.S.C. § 5108.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for traumatic brain injury (TBI) residuals is denied.

New and material evidence having been received, the claim of entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina is reopened. The appeal is allowed to this extent.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims. Specifically, remand is required to receive any outstanding treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to service connection for presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina. As discussed above, the Board has reopened this claim, primarily on account of the Veteran's January 2018 testimony where it was suggested that this condition is due to toxic water exposure at Camp Lejeune, North Carolina. 

The Board observes that the Veteran has never received a VA examination for his claimed presbyopia with photophobia. Further, the medical evidence of record indicates that he currently suffers from several vision problems. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide VA examination for this claimed disability. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to a temporary 100 percent rating for hospitalization due to chronic acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD), entitlement to SMC based on aid and attendance and/or housebound status, and entitlement to a TDIU. 

As the claims for SMC and a TDIU are potentially impacted by the outcome of his pending presbyopia with photophobia examination, they are inextricably intertwined with it. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Thus, remand of these issues is required. In regards to his claim for a temporary total rating, the Board observes that the Veteran is not currently service-connected for an acquired psychiatric disorder, but the issue is subject to a separate Board decision. As such, the matter is deferred at this time.    

Finally, VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). As indicated above, the Veteran has received treatment for a number of his conditions, but there are no VA treatment records after approximately 2016. Therefore, the AOJ should obtain any additional relevant and appropriate treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed presbyopia with photophobia, now claimed to include as due to toxic water exposure at Camp Lejeune, North Carolina. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination of the Veteran, the examiner should identify and state all claimed vision disabilities that have been found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

(b) If the examiner does not find a claimed vision disability or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no particular claimed vision disability is found the examiner must express whether the disability existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner finds that a claimed vision disability, including presbyopia with photophobia is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified vision disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. The examiner should also comment as to whether the identified vision disability is at least as likely as not the result of exposure to toxic water at Camp Lejeune, North Carolina.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, to include as a result of toxic water exposure. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the claim, including the issues of entitlement to a temporary 100 percent rating for hospitalization due to chronic acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD), as well as entitlement to SMC based on aid and attendance and/or housebound status and entitlement to a TDIU. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


